UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2197



VENSON J. ROBINSON,

                                              Plaintiff - Appellant,

          versus


KENNETH S.   APFEL,   COMMISSIONER   OF   SOCIAL
SECURITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. David C. Norton, District Judge.
(CA-97-1154-5-18JI)


Submitted:   February 15, 2000               Decided:   March 7, 2000


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. Daniel Mayes, Aiken, South Carolina, for Appellant. Frank W.
Hunger, Assistant Attorney General, J. Rene Josey, United States
Attorney, John Berkley Grimball, Assistant United States Attorney,
Deana R. Ertl-Lombardi, Chief Counsel, Michele M. Kelley, Assistant
Regional Counsel, Office of the General Counsel, SOCIAL SECURITY
ADMINISTRATION, Denver, Colorado, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Venson J. Robinson appeals the district court’s order uphold-

ing the decision of the Commissioner of Social Security finding

that Robinson is not disabled and not entitled to disability in-

surance benefits or supplemental security income. We have reviewed

the record and the district court’s opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Robinson v. Apfel, No. CA-97-1154-5-18JI (D.S.C. June 21, 1999).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2